Citation Nr: 1317674	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  08-22 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent disabling for tendonitis of the fourth and fifth metatarsals with degenerative joint disease, mid-tarsal, joints, of the left foot.

2.  Entitlement to an evaluation in excess of 10 percent disabling for degenerative arthritis at Liszt-Francs joints and first metatarsal phalangeal joints with prominent hallux valgus deformity of the right foot.

3.  Entitlement to service connection for arthritis of the hips.

4.  Entitlement to service connection for arthritis of the knees.

5.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The appellant served on active duty from July 1978 to January 1979, from November 1990 to June 1991, and from January 1998 to April 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in St. Petersburg, Florida.

These matters were last before the Board in September 2011 when they were remanded for further development.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for an increased evaluation includes a claim for a TDIU where the Veteran claims that their service-connected disability prevent them from working.  In this case, the Board notes that the Veteran has put forth statements indicating that she believes her service-connected disabilities render her unemployable.  Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include entitlement to a TDIU.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination in December 2010.  A review of the examination report discloses, inter alia, that the Veteran complained of pain, stiffness, fatigability and weakness of the feet, but apparently denied swelling, heat, redness and lack of endurance.   In a July 2011 letter, apparently received by the Board following its prior remand of these matters, the Veteran related that her feet swelled constantly.  She also complained of heat, redness and lack of endurance.  

When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Nonetheless, the Board is not required to remand an appealed disability benefit claim solely because of the passage of time since an otherwise adequate examination report was prepared.  VAOPGCPREC 11-95 (April 7, 1995).  As the Veteran's complaints of additional symptomatology of the feet indicate possible worsening of the service-connected conditions affecting her feet, the Veteran should be afforded a new VA examination to address the severity of these conditions.

Also, when this matter was last before the Board, the claims for service connection of arthritis of the hips and arthritis of the knees were remanded to obtain etiological opinions.  Such opinions were sought to particularly address whether the service-connected disabilities of the feet (tendonitis of the fourth and fifth metatarsals with degenerative joint disease, mid-tarsal, joints, of the left foot and degenerative arthritis at Liszt-Francs joints and first metatarsal phalangeal joints with prominent hallux valgus deformity of the right foot) either caused or aggravated arthritis of the hips and arthritis of the knees in light of the Veteran's altered gait, possibly related to the service-connected conditions of the feet.  

In May 2012 etiological opinions were obtained.  The examiner concluded that it would be speculative to weigh how much or what percentage of the Veteran's service-connected disabilities of the feet "eventually attributed" to or "permanently aggravated" her trochanteric bursitis.  It was also concluded that it was more likely that the Veteran's bilateral knee disability was not caused or aggravated by the foot disabilities, but rather the aging process and obesity.  Notably, the examiner related that the Veteran indeed had an altered gait and that it was responsible, in part for her hip disability, but related that the altered gait may be caused by non-service-connected disabilities, namely, lumbar degenerative disc disease (DDD), knee osteoarthritis or her service-connected disabilities of the feet.  

A medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship.  Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  38 C.F.R. § 3.102; see also Bloom v. West, 12 Vet. App. 185, 187 (1999); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Further examination is necessary to decide the claims for service connection of arthritis of the hips and arthritis of the knees.  With respect to the bilateral knee condition, the examiner did not respond to the Board's question of whether the Veteran's service-connected disabilities of the feet either caused or aggravated it, particularly due to an altered gait.  It is salient to note that the emphasis on this case is the altered gait's effect on the knees and hips and with respect to the claimed knee condition the examiner did not address this question.  Likewise, although the examiner did address this question with respect to the hips, it was found that to assign any weight or percentage to the amount of the effect the feet had on the hips would be speculative.  Yet, the examiner did indicate that an altered gait played a role, but did not attribute the altered gait to any one disability or indicate if the service-connected disabilities of the feet at least played a part in her altered gait, which is the central issue in this matter.  As the examiner's opinion contains insufficient rationale, it is insufficient to decide the claim.  38 C.F.R. § 4.2.  

Upon remand of these claims, the Veteran should be afforded a new VA examination by a new VA examiner with an emphasis on determining whether her altered gait is attributable to her service-connected disabilities of the feet, as opposed to non-service-connected disability and opinions should be obtained on the altered gait's role in her claimed arthritis of the hips and arthritis of the knees.  

Lastly, the Board notes that the Veteran receives fairly regular treatment at the Tampa VAMC.  The latest records from this facility are dated in June 2012.  These records could potentially shed light on the Veteran's claims.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Consequently, the Board finds that VA must attempt to obtain any VA records not currently associated with the claims file, particularly any dated from June 2012 and on.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Send the Veteran a VCAA letter regarding the claim for a TDIU, in accordance with 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002 & Supp. 2012), and all other applicable legal precedent.

2.  Send the Veteran a copy of VA Form 21-8940, Veteran's Application for Increased Compensation based on unemployability, and upon its receipt from the Veteran, conduct any development action that is warranted.

3.  Attempt to obtain any VA medical records not currently associated with the claims file and associate them therewith, particularly any records dated after June 2012.  Perform any and all follow-up as necessary, and document negative results.

4.  After the development directed in paragraphs 1 through 3 has been completed to the extent possible, schedule the Veteran for an appropriate VA examination, to include a complete physical examination and interview of the Veteran, in order to determine the current severity of her service-connected tendonitis of the fourth and fifth metatarsals with degenerative joint disease, mid-tarsal, joints, of the left foot and degenerative arthritis at Liszt-Francs joints and first metatarsal phalangeal joints with prominent hallux valgus deformity of the right foot.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.

The examination report should provide information regarding the degree of disability present in the Veteran's feet and her current range of motion (to the extent applicable).  The clinician should also discuss how the Veteran's disabilities impact her daily activities of living.  The extent of any pain, incoordination, weakened movement and excess fatigability on use and during flare-ups, if applicable, should be described.  

A complete rationale for any opinion expressed should be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner should also provide an opinion as to whether the Veteran's service-connected disabilities of the feet alone render her unable to obtain or retain gainful employment taking into consideration her work experience and educational background.  See Rice, supra.

If the Veteran's service-connected disabilities do not render her unemployable, the examiner should report the type or types of employment in which the Veteran would be capable of engaging with her current service-connected disabilities, given her current skill set and educational background.

5.  Schedule the Veteran for a VA examination to be conducted by a new VA examiner, i.e. not the examiner who saw her in December 2010, for the purpose of ascertaining the presence, nature and likely etiology of any disabilities of the knees and hips.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to her service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.  

The examiner is asked to address the following:

a)  Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed disabilities of the knees and hips began in or are related to active service.

b)  Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed disabilities of the knees and hips are caused by her service-connected disabilities of the feet, particularly to include as the result of an altered gait related to the disabilities of the feet, either in whole or part; and

c)  If it is determined that that any diagnosed disabilities of the knees and hips were not caused by her service-connected disabilities of the feet, the examiner should provide an opinion as to whether it is at least as likely as not that any diagnosed disabilities of the knees and hips are aggravated (that is, permanently worsened by the service-connected disabilities of the feet beyond natural progression), particularly to include as the result of an altered gait related to the disabilities of the feet, either in whole or part, and if so, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

6.  After the development directed above has been completed to the extent possible, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

